                                                                                Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 1 of 26




                                                                       1   BLAKEMAN LAW
                                                                       2   Benjamin Blakeman (SBN: 60596)
                                                                           8383 Wilshire Blvd., Suite 510
                                                                       3   Beverly Hills, CA 90211
                                                                       4   Telephone: (213) 629-9922
                                                                           Facsimile: (213) 232-3230
                                                                       5   Email: ben@lifeinsurance-law.com
                                                                       6
                                                                           Attorneys for Plaintiff,
                                                                       7   DONNA CONNARY
                                                                       8                         UNITED STATES DISTRICT COURT
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9                       CENTRAL DISTRICT OF CALIFORNIA
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10
                                                                      11   DONNA CONNARY, on behalf of                  Case No.:
                                                                           herself and all others similarly
                                                                      12
                                                                           situated,
                                                                      13
                                                                                         Plaintiff,                     CLASS ACTION COMPLAINT
                                                                      14
                                                                      15   v.
                                                                                                                        JURY TRIAL DEMANDED
                                                                      16
                                                                           HILL’S PET NUTRITION, INC. and
                                                                      17   COLGATE-PALMOLIVE
                                                                           COMPANY.
                                                                      18
                                                                      19                 Defendants.
                                                                      20
                                                                      21
                                                                      22
                                                                      23          Donna Connary (“Plaintiff”) brings this action on behalf of herself and all
                                                                      24   others similarly situated, including a proposed class of nationwide consumers and a
                                                                      25   subclass of California consumers defined herein, against Hill’s Pet Nutrition, Inc. and
                                                                      26   Colgate-Palmolive Company (“Defendants”) and hereby alleges the following:
                                                                      27
                                                                      28

                                                                                                                    –1–
                                                                                                                 COMPLAINT
                                                                              Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 2 of 26




                                                                       1                               NATURE OF THE ACTION
                                                                       2         1.     The products at issue in this Class Action Complaint are various Science
                                                                       3   Diet and Prescription Diet brands (collectively, the “Products”) that Defendants
                                                                       4   recalled on January 31, 2019 and further recalled to include additional Products on
                                                                       5   March 20, 2019.
                                                                       6         2.     The Products were recalled because, contrary to their labeling,
                                                                       7   advertising, and marketing campaign which represents and warrants to consumers that
                                                                       8   the Products are safe, healthy, and/or specifically formulated for the unique health
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   needs of canines, Defendants actually formulated, manufactured, distributed, and sold
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10   Products that contain an amount of Vitamin D that is extremely dangerous for dogs to
                                                                      11   consume.
                                                                      12         3.     This amount of Vitamin D poses substantial and unreasonable health
                                                                      13   risks to dogs after exposure, including symptoms such as vomiting, loss of appetite,
                                                                      14   increased thirst, increased urination, excessive drooling, and weight loss. Prolonged
                                                                      15   exposure can lead to serious health issues in dogs including renal dysfunction, which
                                                                      16   can cause death.
                                                                      17         4.     As a result of Defendants’ false and misleading representations and
                                                                      18   warranties which conveyed that the Products were safe, many dog owners including
                                                                      19   Plaintiff and members of the Class and Subclass defined herein, watched as their dogs
                                                                      20   suffered from Vitamin D poisoning and its related symptoms after consuming the
                                                                      21   Products. As a result of this Vitamin D poisoning, many dogs have required veterinary
                                                                      22   treatment, have had to take prescription medications, and many of them have died,
                                                                      23   resulting in their owners incurring significant monetary losses.
                                                                      24         5.     Defendants’ failed to include all of the dangerous and contaminated
                                                                      25   Products in the initial January 31, 2019 recall, as shown by its subsequent expansion
                                                                      26   of the recall on March 20, 2019 to include additional Products despite publishing a
                                                                      27   video to Hill’s Pet Nutrition, Inc.’s website stating “[…] we isolated and identified the
                                                                      28   issue. We now have tighter quality controls in place to prevent this from happening

                                                                                                                     –2–
                                                                                                                  COMPLAINT
                                                                               Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 3 of 26




                                                                       1   again. By feeding your pet Hill’s, you’ve placed your trust in us and we are working
                                                                       2   hard to ensure that your trust is well placed.” 1
                                                                       3           6.      Furthermore, Defendants’ recall of the Products was not timely, as
                                                                       4   Defendants knew or should have known prior to the January 31, 2019 recall that its
                                                                       5   Products contained dangerous levels of Vitamin D.
                                                                       6           7.      First, Defendants claim to subject their suppliers and raw material
                                                                       7   ingredient providers with regular quality assurance and safety checks.2
                                                                       8           8.      Second, Defendants were aware prior to January 31, 2019 that Vitamin
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   D toxicity was a well-known risk, as on December 3, 2018 the FDA warned consumers
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10   of several other brands of dog food that contained toxic levels of Vitamin D. 3
                                                                      11           9.      As such, the Products’ hazardous qualities and the risk of exposure was
                                                                      12   significantly exacerbated by Defendants’ unjustified delay in warning consumers that
                                                                      13   the Products were dangerous for consumption by dogs because they contain dangerous
                                                                      14   levels of Vitamin D.
                                                                      15                                                  PARTIES
                                                                      16           10.     Plaintiff Donna Connary, a resident of Temecula, Riverside County,
                                                                      17   California, regularly purchased several of the Products from retailers in Riverside
                                                                      18   County, California within the past three years, and also between October 2018 and
                                                                      19   February 2019. Plaintiff purchased the Products because she believed that they safe
                                                                      20   for consumption by her dogs Buschka La Rue and Olive, were more nutritious and
                                                                      21   superior to other brands of dog food, resulting in Plaintiff paying a premium price for
                                                                      22   the Products, and contained ingredients or were formulated to satisfy her dogs’
                                                                      23   specific health and dietary needs. Plaintiff’s dogs became ill after consuming the
                                                                      24   Products in December 2018 and showed signs of Vitamin D poisoning until Plaintiff
                                                                      25   switched to a different brand of food in February 2019. Plaintiff was unaware that the
                                                                      26   Products were the cause until shortly before filing this Complaint.
                                                                      27
                                                                           1 See https://www.hillspet.com/productlist/jan-31-press-release.
                                                                      28   2 See https://www.hillspet.com/about-us/quality-and-safety.
                                                                           3 See https://www.fda.gov/animalveterinary/newsevents/ucm627485.htm.

                                                                                                                               –3–
                                                                                                                            COMPLAINT
                                                                              Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 4 of 26




                                                                       1         11.    Defendant Hill’s Pet Nutrition, Inc. is a Delaware corporation with its
                                                                       2   principal place of business at 400 SW 8th Avenue, Topeka, Kansas 66603.
                                                                       3         12.    Defendant Colgate-Palmolive Company is a Delaware corporation with
                                                                       4   its principle place of business at 300 Park Avenue, New York, New York 10022.
                                                                       5   Colgate-Palmolive Company is the parent company of Hill’s Pet Nutrition, Inc. and
                                                                       6   exercises control over Hill’s Pet Nutrition, Inc. and derived profit from the sale of the
                                                                       7   Products.    Specifically, Colgate-Palmolive Company’s 2018 10-K filed states
                                                                       8   “Colgate, through its Hill’s Pet Nutrition segment…is a world leader in specialty pet
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   nutrition products for dogs and cats” and states “Pet Nutrition products include
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10   specialty pet nutrition products manufactured and marketed by Hill’s Pet Nutrition.”
                                                                      11   Furthermore, according to Colgate-Palmolive’s 2018 10-K, “[n]et sales for Hill’s Pet
                                                                      12   Nutrition were [$2.388 billion] in 2018,” which includes net sale proceeds from the
                                                                      13   Products.
                                                                      14         13.    Defendants formulated, designed, manufactured, advertised, marketed,
                                                                      15   labeled, offered for sale, sold, and distributed pet food products to consumers,
                                                                      16   including the Products, throughout the United States and California through storefront
                                                                      17   pet food retailers, veterinarians, and Internet retailers, represented and warranted that
                                                                      18   their Products are superior than other brands of dog food as described herein, and
                                                                      19   charged a premium price for them.
                                                                      20                              JURISDICTION AND VENUE
                                                                      21         14.    This Court has jurisdiction over this action pursuant to pursuant to the
                                                                      22   Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d), because there are 100 or
                                                                      23   more class members, the aggregate amount in controversy exceeds $5,000,000,
                                                                      24   exclusive of interest, fees, and costs, and there is minimal diversity because Plaintiff
                                                                      25   and at least one Defendant are citizens of different states.
                                                                      26         15.    The Court has personal jurisdiction over Defendants because they
                                                                      27   regularly conduct a substantial amount of business in the Central District of California,
                                                                      28   intentionally and purposefully placed the Products into the stream of commerce within

                                                                                                                      –4–
                                                                                                                   COMPLAINT
                                                                               Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 5 of 26




                                                                       1   the Central District of California and throughout the United States, and their wrongful
                                                                       2   conduct, as alleged herein, was carried out in California, including in this District, and
                                                                       3   throughout the United States.
                                                                       4           16.      Venue is proper in the Central District of California pursuant to 28 U.S.C.
                                                                       5   § 1391 because a substantial part of the events and/or omissions giving rise to
                                                                       6   Plaintiff’s claims occurred within this District. Defendants transacted business and
                                                                       7   advertised in this District and have received substantial revenue and profits from the
                                                                       8   sale of the Products in this District, including from sales to Plaintiff and members of
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   the Class and Subclass. Plaintiff’s dogs also consumed the Products in this District
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10   and got sick in this District.
                                                                      11                               COMMON FACTUAL ALLEGATIONS
                                                                      12   Defendant’s Recall
                                                                      13           17.      On January 31, 2019 Defendants announced in a press release that they
                                                                      14   were recalling certain of their Products due to a “supplier error,” and indicated that
                                                                      15   consumption of the Products could be dangerous to dogs due to them containing toxic
                                                                      16   levels of Vitamin D, and later expanded that recall on March 20, 2019 to include
                                                                      17   additional Products. 4
                                                                      18           18.      Defendants claimed “While vitamin D is an essential nutrient for dogs,
                                                                      19   ingestion of elevated levels can lead to potential health issues depending on the level
                                                                      20   of vitamin D and the length of exposure, and dogs may exhibit symptoms such as
                                                                      21   vomiting, loss of appetite, increased thirst, increased urination, excessive drooling,
                                                                      22   and weight loss. When consumed at very high levels, vitamin D can in rare cases lead
                                                                      23   to potentially life threatening health issues in dogs, including renal dysfunction.”5
                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28   4 See https://www.hillspet.com/productlist.
                                                                           5 Id.

                                                                                                                            –5–
                                                                                                                         COMPLAINT
                                                                               Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 6 of 26




                                                                       1    Defendants’ False and Misleading Misrepresentations and Warranties
                                                                       2           19.     Defendants formulate, manufacture, label, advertise, market, distribute
                                                                       3   and sell the Products on a global scale and are one of the largest pet food suppliers in
                                                                       4   the United States.
                                                                       5           20.     As part of their pervasive labeling, advertising, and marketing scheme,
                                                                       6   Defendants claim to “make nutrition a cornerstone of veterinary medicine”6 and sell
                                                                       7   their Products through a nationwide distribution network of retail stores including but
                                                                       8   not limited to Petco, PetSmart, and Walmart, veterinary clinics, and Internet retailers
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   such as Amazon.com and Chewy.com.
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10           21.     Defendants’ Products are designed to address nutritional deficiencies
                                                                      11   and/or other specifically targeted health issues, and Defendants charge a premium
                                                                      12   price for their Products based on their representations and warranties that they are
                                                                      13   superior to other brands of dog food.
                                                                      14           22.     The Products encompass those included in Defendants’ January 31, 2019
                                                                      15   recall and subsequent March 20, 2019 expansion of that recall, which were published
                                                                      16   on both Hill’s Pet Nutrition, Inc.’s website 7 and the U.S. Food and Drug
                                                                      17   Administration’s (“FDA”) website8, and include the following:
                                                                      18
                                                                      19
                                                                      20
                                                                      21
                                                                      22
                                                                      23
                                                                      24
                                                                      25
                                                                      26
                                                                      27   6 See https://www.hillspet.com/about-us/our-company.
                                                                      28   7 See https://www.hillspet.com/productlist.
                                                                           8 See https://www.fda.gov/Safety/Recalls/ucm634087.htm.

                                                                                                                               –6–
                                                                                                                            COMPLAINT
                                                                           Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 7 of 26




                                                                       1
                                                                       2
                                                                       3
                                                                       4
                                                                       5
                                                                       6
                                                                       7
                                                                       8
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10
                                                                      11
                                                                      12
                                                                      13
                                                                      14
                                                                      15
                                                                      16
                                                                      17
                                                                      18
                                                                      19
                                                                      20
                                                                      21
                                                                      22
                                                                      23
                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28

                                                                                                              –7–
                                                                                                           COMPLAINT
                                                                           Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 8 of 26




                                                                       1
                                                                       2
                                                                       3
                                                                       4
                                                                       5
                                                                       6
                                                                       7
                                                                       8
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10
                                                                      11
                                                                      12
                                                                      13
                                                                      14
                                                                      15
                                                                      16
                                                                      17
                                                                      18
                                                                      19
                                                                      20
                                                                      21
                                                                      22
                                                                      23
                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28

                                                                                                              –8–
                                                                                                           COMPLAINT
                                                                               Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 9 of 26




                                                                       1           23.      As part of their pervasive labeling, advertising, and marketing campaign,
                                                                       2   Defendants represent that the Products provide “[n]utrition that can transform the lives
                                                                       3   of pets and comfort the pet parents and vets who care for them.” 9
                                                                       4           24.      In order to justify charging a price premium for their Products, and to
                                                                       5   convince consumers into paying these prices, Defendants tout that “[w]e only accept
                                                                       6   ingredients from suppliers whose facilities meet stringent quality standards and who
                                                                       7   are approved by Hill's. Not only is each ingredient examined to ensure its safety, we
                                                                       8   also analyze each product's ingredient profile for essential nutrients to ensure your pet
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   gets the stringent, precise formulation they need.”10
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10           25.      Defendants then claim “We conduct annual quality systems audits for all
                                                                      11   manufacturing facilities to ensure we meet the high standards your pet deserves. We
                                                                      12   demand compliance with current Good Manufacturing Practices (cGMP) and Hill's
                                                                      13   high quality standards, so your pet's food is produced under clean and sanitary
                                                                      14   conditions.”11
                                                                      15           26.      To further reinforce the idea that the Products are superior to other dog
                                                                      16   foods and safe for consumption, Defendants claim that “[w]e conduct final safety
                                                                      17   checks daily on every Hill's pet food product to help ensure the safety of your pet's
                                                                      18   food. Additionally, all finished products are physically inspected and tested for key
                                                                      19   nutrients prior to release to help ensure your pet gets a consistent products bag to
                                                                      20   bag.” 12
                                                                      21           27.      Defendants then state that their Products contain the “precise balance” of
                                                                      22   nutrients needed for a healthy dog: “Guided by science, we formulate our food with
                                                                      23   precise balance so your pet gets all the nutrients they need — and none they don’t.” 13
                                                                      24
                                                                      25   9 See https://www.hillspet.com/dog-food.
                                                                           10 https://www.hillspet.com/about-us/quality-and-safety.
                                                                      26   11 Id.
                                                                           12 Id.
                                                                      27   13 See https://www.hillspet.com/about-us/nutritional-philosophy.
                                                                      28

                                                                                                                                  –9–
                                                                                                                               COMPLAINT
                                                                              Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 10 of 26




                                                                       1           28.      In generally describing their Products, Defendants make a “commitment
                                                                       2   to quality” with more than 220 veterinarians, food scientists, technicians, and PhD
                                                                       3   nutritionists working together to develop products that are safe, nutritious, and
                                                                       4   superior to other brands.14
                                                                       5           29.      As shown herein, the Products include those from both Defendants’
                                                                       6   Science Diet and Prescription Diet brands.
                                                                       7           30.      Defendants claim that Products within the Science Diet brand will “[f]eed
                                                                       8   your dog’s best life with biology-based nutrition” and that “we make our foods using
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   only high-quality ingredients.” 15
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10           31.      Furthermore, Defendants claim on the Science Diet Products’ labels that
                                                                      11   the brand is “VETERINARIAN RECOMMENDED.”
                                                                      12
                                                                      13
                                                                      14
                                                                      15
                                                                      16
                                                                      17
                                                                      18
                                                                      19
                                                                      20
                                                                      21
                                                                      22
                                                                      23
                                                                      24
                                                                      25
                                                                      26
                                                                      27   14 Id.
                                                                           15 See https://www.hillspet.com/science-diet/dog-food.
                                                                      28

                                                                                                                                – 10 –
                                                                                                                              COMPLAINT
                                                                              Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 11 of 26




                                                                       1           32.      Defendants claim that it manufactures the Prescription Diet Products in
                                                                       2   an alliance with veterinarians which emphasizes a “unique position to find a solution”
                                                                       3   to the various and sundry dietary and health issues that are typical to dogs.16
                                                                       4           33.      To reinforce the notion that the Prescription Diet brand Products are
                                                                       5   uniquely formulated for targeted health concerns, Defendants claim on Prescription
                                                                       6   Diet     Products’       labels      that    they provide       “CLINICAL   NUTRITION”   or
                                                                       7   “THERAPEUTIC DOG NUTRITION” and are designed to address health conditions
                                                                       8   including but not limited to kidney care, metabolic care, digestive care, skin/food
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   sensitivities, urinary care, joint care, and aging.
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10
                                                                      11
                                                                      12
                                                                      13
                                                                      14
                                                                      15
                                                                      16
                                                                      17
                                                                      18
                                                                      19
                                                                      20
                                                                      21
                                                                      22
                                                                      23
                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28   16 See https://www.hillspet.com/prescription-diet/dog-food.


                                                                                                                                 – 11 –
                                                                                                                               COMPLAINT
                                                                              Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 12 of 26




                                                                       1           34.     As demonstrated by the recall of at least 675,000 (13.5 million cans),
                                                                       2   resulting in Plaintiff and members of the Class and Subclasses’ dogs becoming ill
                                                                       3   and/or dying as a result of Vitamin D toxicity and its related symptoms, Defendants’
                                                                       4   various above-cited representations and warranties about their Products, the reliability
                                                                       5   of their ingredients and suppliers, and their quality assurance and safety protocols are
                                                                       6   false and misleading.
                                                                       7   Defendants’ Price Premium
                                                                       8           35.     Defendants charged a premium for its Products because they knew that
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   the representations and warranties they made to consumers about their various health
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10   and nutritional benefits, along with claims regarding their use of well- inspected
                                                                      11   ingredients, were important to consumers, inclusive of Plaintiff and members of the
                                                                      12   Class and Subclass, and that such representations and warranties would induce
                                                                      13   consumers to pay a premium price for the Products over other brands of dog food.
                                                                      14           36.     The health and safety of dogs is extremely important to consumers, and
                                                                      15   as such they are willing to pay a premium for Defendants’ Products because they
                                                                      16   represent and warrant that the Products are safe, healthy, nutritious, formulated for
                                                                      17   targeted health needs, and meet certain ingredient supply, quality, testing and
                                                                      18   oversight, and manufacturing standards.
                                                                      19           37.     Defendants’ price premium is shown below 17:
                                                                      20
                                                                      21
                                                                      22
                                                                      23
                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28   17 Pricing information obtained from https://www.chewy.com.


                                                                                                                              – 12 –
                                                                                                                            COMPLAINT
                                                                             Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 13 of 26




                                                                       1
                                                                       2
                                                                       3
                                                                       4
                                                                       5
                                                                       6
                                                                       7
                                                                       8
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10
                                                                      11
                                                                      12
                                                                      13
                                                                      14
                                                                      15
                                                                      16
                                                                      17
                                                                      18
                                                                      19         38.   Because the Products contained dangerous levels of Vitamin D which
                                                                      20   endangered the health of dogs and ultimately led to Plaintiff’s and members of the
                                                                      21   Class and Subclass’ dogs to become ill or die, they were diminished in value or
                                                                      22   worthless as a dog food.
                                                                      23         39.   As a direct and proximate result of Defendants’ false and misleading
                                                                      24   representations and warranties, negligence in carrying out their duty to provide
                                                                      25   consumers with safe and healthy dog food as advertised, breach of warranties, unfair
                                                                      26   practices, and other unlawful conduct detailed herein, Plaintiff and members of the
                                                                      27   Class and Subclass incurred actual damages and/or other economic losses, including
                                                                      28

                                                                                                                  – 13 –
                                                                                                                COMPLAINT
                                                                             Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 14 of 26




                                                                       1   the cost of paying for the Products, veterinary bills, prescription costs and/or funeral
                                                                       2   and burial costs, among other damages to be proven at trial.
                                                                       3     MS. CONNARY’S EXPERIENCE WITH THE RECALLED PRODUCTS
                                                                       4         40.    Plaintiff is the owner of two dogs, a 9-year old Terrier-Schnauzer mix
                                                                       5   named Buschka La Rue, and a 3-year old Terrier Chihuahua mix named Olive.
                                                                       6         41.    Plaintiff started feeding her dogs Hill's Science Diet Healthy Cuisine
                                                                       7   Adult Braised Beef, Carrots & Peas Stew, Hill's Science Diet Adult Chicken & Beef
                                                                       8   Entrée, and Hill’s Science Diet Adult 7+ Small & toy Breed Chicken & Barley Entrée
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   Dog Food in or around October 2018.
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10         42.    Plaintiff purchased the identified Products from retail locations near her
                                                                      11   home in Temecula, California up until February 2019 because the labeling,
                                                                      12   advertising, and marketing for the Products represented to her that they were at all
                                                                      13   times safe for her dogs to eat.
                                                                      14         43.    Buschka La Rue would typically eat 4-5 cans of either the Hill’s Science
                                                                      15   Diet Healthy Cuisine Adult Braised Beef, Carrots & Peas Stew canned dog food
                                                                      16   and/or Science Diet Adult Chicken & Beef Entrée Canned Dog Food per day per
                                                                      17   week. Olive would typically eat 4-5 cans of Hill’s Science Diet Adult 7+ Small & toy
                                                                      18   Breed Chicken & Barley Entrée Dog Food per week.
                                                                      19         44.    Plaintiff paid a premium for these Products because she believed that
                                                                      20   Defendants’ Products would be a healthier alternative for her than other dog foods
                                                                      21   based on Defendants’ labeling, advertising, and marketing representations and
                                                                      22   warranties described herein.
                                                                      23         45.    Beginning in December, 2018 and up through February, 2019, her dogs
                                                                      24   suffered from severe health issues consistent with Vitamin D toxicity that included
                                                                      25   vomiting, diarrhea, excessive drooling, excessive thirst, and weight loss.
                                                                      26         46.    Plaintiff stopped feeding her dogs the Products in February 2019, at
                                                                      27   which time they immediately recovered from their symptoms of Vitamin D poisoning.
                                                                      28

                                                                                                                    – 14 –
                                                                                                                  COMPLAINT
                                                                             Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 15 of 26




                                                                       1         47.    Had Plaintiff known that the Products were defective and dangerous for
                                                                       2   her dogs to consume, she would not have purchased the Products. Plaintiff learned
                                                                       3   that these Products were identified in the Recall Notice prior to filing this Class Action
                                                                       4   Complaint.
                                                                       5                            CLASS ACTION ALLEGATIONS
                                                                       6         48.    Plaintiff seeks certification of classes under Fed.R.Civ.P. 23 on behalf of
                                                                       7   herself and on behalf of all other persons who purchased from retailers nationwide
                                                                       8   and in the State of California Defendant’s Products (herein throughout, the “Classes”).
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9         49.    Excluded from the proposed Classes are Defendants, any entity in which
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10   Defendants have a controlling interest, Defendants’ legal counsel, officers, directors,
                                                                      11   employees, assigns and successors; any persons and entities that purchased the
                                                                      12   Products at resale; the Judge(s) to whom this matter is assigned and any member(s) of
                                                                      13   the Judge’s staff or immediate family; and Class Counsel.
                                                                      14         50.    Plaintiff brings this action on behalf of the following proposed Classes:
                                                                      15         a.     Nationwide Class: All persons in the United States who purchased the
                                                                      16                Products.
                                                                      17         b.     California Subclass: All persons in California who purchased the
                                                                      18                Products.
                                                                      19         51.    Numerosity: Defendants manufactured and distributed the Products to
                                                                      20   retailers across the country and also sold them directly to tens of thousands of
                                                                      21   consumers. Defendants have recalled at least 675,000 cases (13.5 million cans) of
                                                                      22   Products. Therefore, members of the Classes are too numerous to join in a single
                                                                      23   action. Members of the Classes may be identified through sales records from
                                                                      24   authorized retailers, veterinary practice prescription and sales records, and self-
                                                                      25   identification processes. Members of the Classes can be notified about this action by
                                                                      26   mail or E-mail (which can be supplemented by published notice if this Court deems it
                                                                      27   necessary or appropriate).
                                                                      28

                                                                                                                     – 15 –
                                                                                                                   COMPLAINT
                                                                             Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 16 of 26




                                                                       1         52.      Commonality and Predominance: Common questions of law and fact
                                                                       2   exist as to all proposed members of the Classes and predominate over questions that
                                                                       3   only affect individual members of the Classes. These common questions of law and
                                                                       4   fact include, but are not limited to and subject to amendment:
                                                                       5               a. Whether the Products contained toxic levels of Vitamin D;
                                                                       6               b. Whether     Defendants’     labeling,   advertising,      and   marketing
                                                                       7                  representations and warranties are false or misleading;
                                                                       8               c. Whether Defendants breached any express warranties;
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9               d. Whether Defendants breached any implied warranties;
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10               e. Whether the Products were either diminished in value had no value as a
                                                                      11                  dog food;
                                                                      12               f. Whether Defendants owed a duty of care to Plaintiff and members of the
                                                                      13                  Classes;
                                                                      14               g. Whether Defendants breached that duty of care;
                                                                      15               h. Whether Defendants were unjustly enriched as a result Plaintiff and
                                                                      16                  members of the Classes purchasing the Products;
                                                                      17               i. Whether Plaintiff and members of the Classes have sustained damages
                                                                      18                  as a result of the conduct alleged herein and, if so, the appropriate
                                                                      19                  measure of such damages;
                                                                      20               j. Whether Defendants’ conduct violated various state consumer protection
                                                                      21                  statutes; and
                                                                      22               k. Whether Plaintiff and members of the Classes are entitled to punitive
                                                                      23                  damages.
                                                                      24         53.      Adequacy: Plaintiff is an adequate representative of the proposed Classes
                                                                      25   because her interests do not conflict with the interests of the members of the Classes
                                                                      26   she seeks to represent. Plaintiff has retained attorneys who are competent and
                                                                      27   experienced in handling complex and class action litigation, and they will prosecute
                                                                      28   this case vigorously on behalf of Plaintiff and members of the Classes.

                                                                                                                      – 16 –
                                                                                                                    COMPLAINT
                                                                             Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 17 of 26




                                                                       1         54.    Typicality: Plaintiff’s claims are typical of the claims of the proposed
                                                                       2   Classes. Plaintiff and the members of the proposed Classes all purchased the Products,
                                                                       3   giving rise to materially similar claims.
                                                                       4         55.    Superiority: A class action is superior to other available means for the
                                                                       5   fair and efficient resolution or adjudication of this matter. The injuries suffered by
                                                                       6   each member of the Classes, while significant on an individual basis, are not large
                                                                       7   enough to render the pursuit of individual actions economically or judicially feasible.
                                                                       8   Even if members of the Classes could afford to undergo individualized litigation, the
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   judicial system could not. In addition to the significant burden and expense of
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10   managing numerous actions that arise from materially similar questions of law and
                                                                      11   fact, individualized litigation risks inconsistent judgments. Individualized litigation
                                                                      12   will also increase the delay and expense to all parties and the judicial system presented
                                                                      13   by the legal and factual issues of this matter. However, the class action mechanism
                                                                      14   risks far fewer management difficulties and provides the benefits of a sole
                                                                      15   adjudication, economy of scale, and holistic supervision by a single court.
                                                                      16         56.    In the alternative, the proposed Classes may be certified because: (1) The
                                                                      17   prosecution of separate actions by the individual members of the proposed Classes
                                                                      18   would create a risk of inconsistent adjudications, which could establish incompatible
                                                                      19   standards of conduct for Defendants; (2) The prosecution of individual actions could
                                                                      20   result in adjudications, which, as a practical matter, would be dispositive of the
                                                                      21   interests of non-party Class members or which would substantially impair their ability
                                                                      22   to protect their interests; and (3) Defendants have acted or refused to act on grounds
                                                                      23   generally applicable to the proposed Classes, thereby making appropriate final relief
                                                                      24   with respect to the members of the proposed Classes as a whole.
                                                                      25         57.    Defendants benefitted from the sale of the Products to Plaintiff and
                                                                      26   members of the Classes in a determinable amount.
                                                                      27
                                                                      28

                                                                                                                    – 17 –
                                                                                                                  COMPLAINT
                                                                             Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 18 of 26




                                                                       1                                            COUNT I
                                                                       2                                 Breach of Express Warranty
                                                                       3         58.       Plaintiff, individually and on behalf of the Classes, repeats and realleges
                                                                       4   all previous paragraphs as if fully set forth herein.
                                                                       5         59.       Defendants sold and Plaintiff and members of the Classes purchased
                                                                       6   Defendants’ Products, which they represented and warranted in their labeling,
                                                                       7   marketing, advertising, and promotion that they were safe and healthy for
                                                                       8   consumption by dogs and/or were subject to regular and rigorous quality assurance
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   and safety inspections.
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10         60.       Defendants’ Products did not conform to the above-delineated
                                                                      11   representations and warranties because they contained toxic levels of Vitamin D
                                                                      12   which is dangerous for consumption by dogs and ultimately led to Plaintiff’s and
                                                                      13   members of the Classes’ dogs suffering from severe health conditions and, in some
                                                                      14   cases, death.
                                                                      15         61.       As a direct and proximate result of Defendants’ breaches the described
                                                                      16   herein express warranties and the Products’ failure to conform to these warranties,
                                                                      17   Plaintiff and members of the Classes have been damaged in that they did not receive
                                                                      18   the Products as expressly warranted and/or paid a premium price for Products when
                                                                      19   their value was diminished, they had no value for their intended purpose as a dog food,
                                                                      20   and incurred veterinary costs, prescription costs, and other related damages.
                                                                      21                                           COUNT II
                                                                      22                                 Breach of Implied Warranty
                                                                      23         62.       Plaintiff, individually and on behalf of the Classes, repeats and realleges
                                                                      24   all previous paragraphs as if fully set forth herein.
                                                                      25         63.       Defendants sold and Plaintiff and members of the Classes purchased
                                                                      26   Defendants’ Products.
                                                                      27         64.       At the time Defendants formulated, manufactured, advertised, marketed,
                                                                      28   sold, and distributed the Products, Defendants impliedly warranted that the Products

                                                                                                                       – 18 –
                                                                                                                     COMPLAINT
                                                                             Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 19 of 26




                                                                       1   were of merchantable quality and safe and fit for the purpose of use as a dog food
                                                                       2   Plaintiff and members of the Classes.
                                                                       3         65.      Plaintiff and members of the Classes believed that the Products were of
                                                                       4   merchantable quality and fit for their intended use as a dog food.
                                                                       5         66.      Plaintiff and members of the Classes could not have known about the
                                                                       6   risks associated with the Products until after their dogs exhibited symptoms of
                                                                       7   Vitamin D poisoning.
                                                                       8         67.      Neither Plaintiff nor members of the Classes altered the Defendants’
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   Products after purchasing them and used them as instructed.
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10         68.      Defendants’ Products were not merchantable quality, did not pass
                                                                      11   without objection in the trade under the label description, were not of fair average
                                                                      12   quality within that description, were not fit for the ordinary and intended purpose as a
                                                                      13   dog food, and did not conform to the promises or affirmations of fact made on the
                                                                      14   label, advertising, marketing, and other representations and warranties because they
                                                                      15   contained dangerous levels of Vitamin D.
                                                                      16         69.      As a direct and proximate result of Defendants’ breaches of their implied
                                                                      17   warranties and the Products’ failure to conform to such warranties, Plaintiff and
                                                                      18   members of the Classes have been damaged in that they did not receive the Products
                                                                      19   that were of merchantable quality and/or paid a premium price for Products when their
                                                                      20   value was diminished, they had no value for their intended purpose, and incurred
                                                                      21   veterinary costs, prescription costs, and other related damages.
                                                                      22                                          COUNT III
                                                                      23                                          Negligence
                                                                      24         70.      Plaintiff, individually and on behalf of the Classes, repeats and realleges
                                                                      25   all previous paragraphs as if fully set forth herein.
                                                                      26         71.      Defendants claim to utilize regular quality assurance and safety protocols
                                                                      27   intended to ensure that their Products are safe for dogs to consume and contain safe
                                                                      28   ingredients.

                                                                                                                      – 19 –
                                                                                                                    COMPLAINT
                                                                             Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 20 of 26




                                                                       1         72.    Defendants owed a duty to Plaintiff and members of the Classes to
                                                                       2   formulate, inspect, label, advertise, market, manufacture, distribute, and sell products
                                                                       3   that are safe and fit for dogs to consume.
                                                                       4         73.    Defendants failed to exercise due care, and were negligent in the
                                                                       5   formulation, inspection, manufacture, distribution, labeling, advertising, marketing,
                                                                       6   warranting, and sale of the Products to Plaintiff and members of the Classes.
                                                                       7         74.    Defendants failed to implement adequate safety inspection procedures to
                                                                       8   test the Products for toxic levels of Vitamin D, resulting in such Products entering the
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   stream of commerce for sale to Plaintiff and members of the Classes and for
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10   consumption by their dogs.
                                                                      11         75.    Defendants knew or in the exercise of reasonable care should have
                                                                      12   known that their Products posed an unreasonable and unacceptable risk of injury or
                                                                      13   death to Plaintiff’s and members of the Classes’ dogs, and that their actions and/or
                                                                      14   omissions would foreseeably result in damages that could have been avoided.
                                                                      15         76.    As a direct and proximate result of Defendants’ breaches of their duty of
                                                                      16   care, Plaintiff and members of the Classes have been damaged and suffered
                                                                      17   ascertainable losses including payment for dangerous and defective Products,
                                                                      18   payment of veterinary costs, prescription costs, and other related damages.
                                                                      19                                         COUNT IV
                                                                      20                                     Unjust Enrichment
                                                                      21         77.    Plaintiff, individually and on behalf of the Classes, repeats and realleges
                                                                      22   all previous paragraphs as if fully set forth herein.
                                                                      23         78.    Plaintiff conferred benefits on Defendants by purchasing the Products at
                                                                      24   a premium price.
                                                                      25         79.    Defendants had knowledge of and enjoyed such benefits.
                                                                      26         80.    Defendants have been unjustly enriched in retaining monies derived from
                                                                      27   Plaintiff’s and members of the Classes’ purchases of the Products. It would be unjust
                                                                      28   and inequitable for Defendants to retain those monies under these circumstances as a

                                                                                                                     – 20 –
                                                                                                                   COMPLAINT
                                                                             Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 21 of 26




                                                                       1   result of Defendants’ false and misleading representations and warranties described
                                                                       2   herein because the Products contained unreasonably high levels of Vitamin D that are
                                                                       3   harmful to dogs, which caused Plaintiff and members of the Classes to suffer injuries
                                                                       4   and losses because they would not have purchased the Products otherwise.
                                                                       5         81.    Defendants should be required to return to Plaintiff and members of the
                                                                       6   Classes the amount they paid to purchase the Products or else be unjustly enriched.
                                                                       7                                         COUNT V
                                                                       8    Violation of California’s Consumers Legal Remedies Act (“CLRA”), Cal. Civ.
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9                                    Code §§ 1750 et seq.
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10         82.    Plaintiff, individually and on behalf of the California Subclass, repeats
                                                                      11   and realleges all previous paragraphs as if fully set forth herein.
                                                                      12         83.    Plaintiff and each member of the California Subclass are “consumers” as
                                                                      13   defined in CLRA § 1761(d).
                                                                      14         84.    The Products are “goods” as defined in CLRA § 1761(a).
                                                                      15         85.    Defendants are “person[s]” as defined in CLRA § 1761(c).
                                                                      16         86.    Plaintiff and each of the members of the California Subclass’ purchases
                                                                      17   of the Products were “transactions” as defined in CLRA § 1761(e).
                                                                      18         87.    Defendants’ conduct violates the following provisions of the CLRA: (1)
                                                                      19   representing that goods have characteristics, uses, and benefits which they do not have
                                                                      20   (CLRA § 1770(a)(5)); (2) representing that goods are of a particular standard, quality,
                                                                      21   or grade, if they are not (CLRA § 1770(a)(7)); and (3) advertising goods with the
                                                                      22   intent not to sell them as advertised (CLRA § 1770(a)(9)).
                                                                      23         88.    Defendants’ conduct described herein was intended to induce consumers
                                                                      24   to purchase the Products.
                                                                      25         89.    Defendants made material misrepresentations and omissions regarding
                                                                      26   the Products that they knew or should have known were deceptive and likely to cause
                                                                      27   consumers to purchase the Products in reliance on those misrepresentations and
                                                                      28   omissions.

                                                                                                                     – 21 –
                                                                                                                   COMPLAINT
                                                                             Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 22 of 26




                                                                       1         90.    Defendants’ conduct was done with conscious disregard of Plaintiff’s
                                                                       2   rights and the rights of the members of the California Subclass.
                                                                       3         91.    Plaintiff and members of the California Subclass have been directly and
                                                                       4   proximately damaged by Defendants’ conduct.
                                                                       5         92.    Pursuant to CLRA § 1780(a), Plaintiff seeks injunctive relief in the form
                                                                       6   of an order enjoining Defendants’ conduct, and Plaintiff and members of the
                                                                       7   California Subclass will be irreparably harmed if such an order is not granted.
                                                                       8         93.    On May 14, 2019, Plaintiff mailed Defendants notice of their violations
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   of the CLRA in accordance with CLRA § 1782. If Defendants fail to rectify their
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10   conduct within 30 days of receipt of this notice, Plaintiff will seek leave to amend this
                                                                      11   Class Action Complaint to claim damages under the CLRA.
                                                                      12         94.    Plaintiff also seeks the recovery of court costs and reasonable attorneys’
                                                                      13   fees pursuant to CLRA § 1780(e).
                                                                      14                                         COUNT VI
                                                                      15     Violation of California’s False Advertising Law (“FAL”), Cal. Bus. & Prof.
                                                                      16                                   Code §§ 17500 et seq.
                                                                      17         95.    Plaintiff individually and on behalf of the California Subclass, repeats
                                                                      18   and realleges all previous paragraphs as if fully set forth herein.
                                                                      19         96.    California’s FAL states that “[i]t is unlawful for any […] corporation […]
                                                                      20   to induce the public to enter into any obligation relating thereto, to make or
                                                                      21   disseminate or cause to be made or disseminated […] any statement […] which is
                                                                      22   untrue or misleading and which is known, or which by the exercise of reasonable care
                                                                      23   should be known, to be untrue or misleading […]” FAL § 17500.
                                                                      24         97.    Defendants’ material misrepresentations and omissions described herein
                                                                      25   violate FAL § 17500.
                                                                      26         98.    Defendants knew or in the exercise of reasonable care should have
                                                                      27   known that their conduct was false, deceptive, and misleading, including but not
                                                                      28   limited to their labeling, advertising, and marketing statements described herein.

                                                                                                                     – 22 –
                                                                                                                   COMPLAINT
                                                                             Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 23 of 26




                                                                       1         99.    Defendants’ misrepresentations and omissions are materially important
                                                                       2   to Plaintiff and members of the California Subclass and, therefore, reliance may be
                                                                       3   presumed.
                                                                       4         100. Plaintiff and members of the California Subclass lost money as a result
                                                                       5   of Defendants’ conduct.
                                                                       6         101. Pursuant to Cal. Bus. & Prof. Code §§ 17203 and 17500, Plaintiff and
                                                                       7   members of the California Subclass seek an order requiring Defendants identify all
                                                                       8   Products that contain dangerous levels of Vitamin D through stringent testing and,
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   pending such results, ensure all affected Products are removed from the stream of
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10   commerce.
                                                                      11         102. Unless such an order is granted, Defendants will continue to engage in
                                                                      12   conduct as alleged herein in violation of California’s FAL.
                                                                      13         103. Plaintiff and members of the California Subclass request an order
                                                                      14   awarding restitution of any monies wrongfully acquired by Defendants as a result of
                                                                      15   its above-described misrepresentations and omissions.
                                                                      16         104. Plaintiff and the members of the California Subclass seek an order
                                                                      17   requiring Defendants to pay actual damages, statutory treble damages, attorneys’ fees,
                                                                      18   and any other relief available.
                                                                      19                                         COUNT VII
                                                                      20    Violation of California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof.
                                                                      21                                     Code §§ 17200 et seq.
                                                                      22         105. Plaintiff, individually and on behalf of the Classes, repeats and realleges
                                                                      23   all previous paragraphs as if fully set forth herein.
                                                                      24         106. California’s UCL prohibits unfair competition, defined as “any unlawful,
                                                                      25   unfair or fraudulent business act or practice and unfair, deceptive, untrue or misleading
                                                                      26   advertising prohibited by [California’s FAL].”
                                                                      27         107. Plaintiff and members of the California Subclass lost money as a result
                                                                      28   of Defendants’ conduct.

                                                                                                                     – 23 –
                                                                                                                   COMPLAINT
                                                                             Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 24 of 26




                                                                       1         108. Defendants’ conduct constitutes “unlawful” practices within the
                                                                       2   definition set forth in the UCL because Defendants violated the FAL and the CLRA.
                                                                       3         109. Defendants’ conduct constitutes “unfair” practices because they offend
                                                                       4   established public policy, are immoral, unethical, oppressive, unscrupulous, and/or
                                                                       5   substantially injurious to consumers including Plaintiff and members of the California
                                                                       6   Subclass.
                                                                       7         110. The harm caused by Defendants’ conduct outweighs any utility of such
                                                                       8   conduct and has and will continue to cause substantial injuries and losses to Plaintiff
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   and members of the California Subclass unless restrained by this Court.
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10         111. Defendants’ conduct is additionally “unfair” within the definition set
                                                                      11   forth in the UCL because Defendants violated the FAL and the CLRA.
                                                                      12         112. Defendants’ conduct constitutes “fraudulent” practices within the
                                                                      13   definition set forth in the UCL because Defendant’s labeling, advertising, and
                                                                      14   marketing misrepresentations and omissions described herein are false and likely to
                                                                      15   deceive the public, including Plaintiff and members of the California Subclass.
                                                                      16         113. As a result of Defendants’ “unlawful,” “unfair,” and “fraudulent”
                                                                      17   conduct, Plaintiff and members of the California Subclass paid premium prices for the
                                                                      18   Products, which were worth substantially less than Defendants’ labeling, marketing,
                                                                      19   and advertising would promise, or were entirely worthless as a dog food, and Plaintiff
                                                                      20   and members of the California Subclass did not obtain Products with the various
                                                                      21   qualities promised by Defendants.
                                                                      22         114. Plaintiff and members of the California Subclass lost money as a result
                                                                      23   of Defendants’ conduct.
                                                                      24         115. Any injuries, damages, and/or losses suffered by Plaintiff and members
                                                                      25   of the California Subclass are not outweighed by any benefits to consumers, and the
                                                                      26   injuries, damages, and/or losses are those that consumers could not reasonably have
                                                                      27   avoided.
                                                                      28

                                                                                                                   – 24 –
                                                                                                                 COMPLAINT
                                                                              Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 25 of 26




                                                                       1             116. Defendants knew or in the exercise of reasonable care should have
                                                                       2   known that Plaintiff and members of the California Subclass could not have
                                                                       3   reasonably known or discovered that the Products contained dangerous levels of
                                                                       4   Vitamin D and were unsafe for consumption by dogs.
                                                                       5             117. Had Plaintiff and members of the California Subclass known that the
                                                                       6   Products contained dangerous levels of Vitamin D, they would not have purchased
                                                                       7   them.
                                                                       8             118. Defendants’ wrongful business practices constitute a continuous course
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   of unfair competition because Defendants label, advertise, market, and sell their
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10   Products in a manner which offends public policy, is done in a manner that is immoral,
                                                                      11   unethical, oppressive, unscrupulous, and/or injurious to consumers, including Plaintiff
                                                                      12   and members of the California Subclass. Pursuant to Cal. Bus. & Prof. Code § 17203,
                                                                      13   Plaintiff requests an order requiring Defendants to identify all Products that contain
                                                                      14   dangerous levels of Vitamin D through stringent testing and, pending such results,
                                                                      15   ensure all affected Products are removed from the stream of commerce.
                                                                      16             119. Plaintiff and members of the California Subclass request an order
                                                                      17   awarding restitution of any monies wrongfully acquired by Defendants as a result of
                                                                      18   their above-described misrepresentations and omissions, along with any other such
                                                                      19   relied permitted under the UCL.
                                                                      20                                   PRAYER FOR RELIEF
                                                                      21             WHEREFORE, Plaintiff, individually and on behalf of herself and the proposed
                                                                      22   Nationwide Class and California Subclass, seeks the following relief:
                                                                      23             A.    An order certifying the Nationwide Class and California Subclass under
                                                                      24   Rule 23 of the Federal Rules of Civil Procedure and naming Plaintiff as representative
                                                                      25   of the Nationwide Class and California Subclass and Plaintiff’s attorneys as Class
                                                                      26   Counsel;
                                                                      27             B.    For an order of restitution and all other forms of equitable monetary
                                                                      28   relief;

                                                                                                                     – 25 –
                                                                                                                   COMPLAINT
                                                                             Case 2:19-cv-02327-JAR-TJJ Document 1 Filed 05/16/19 Page 26 of 26




                                                                       1         C.     For compensatory, statutory, and punitive damages in amounts to be
                                                                       2   determined by the Court and/or jury;
                                                                       3         D.     For an order awarding Plaintiff and the Classes’ reasonable attorneys’
                                                                       4   fees, expenses, and costs of suit;
                                                                       5         E.     For prejudgment and postjudgment interest on all awarded amounts;
                                                                       6         F.     For an order requiring Defendant to identify all Products that contain
                                                                       7   toxic levels of Vitamin D through rigorous testing and to ensure that any affected
                                                                       8   Products are removed from the stream of commerce.
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9         G.     For a declaration that Defendants’ conduct is in violation of the statutes
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10   forming the basis of statutory violations described herein;
                                                                      11         H.     For any further relief the Court may deem appropriate or necessary.
                                                                      12                              DEMAND FOR JURY TRIAL
                                                                      13         Plaintiff demands a trial by jury on all claims that are triable.
                                                                      14
                                                                      15
                                                                      16
                                                                      17   DATED May 14, 2019.              /s/ Benjamin Blakeman
                                                                                                            Attorney for Plaintiff and the Proposed Class and
                                                                      18
                                                                                                            Subclass
                                                                      19
                                                                      20
                                                                      21
                                                                      22
                                                                      23
                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28

                                                                                                                    – 26 –
                                                                                                                  COMPLAINT
